NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  _____________

                                       No. 19-3730
                                      _____________

                               JULIO CEASAR FERREIRA,
                            a/k/a Julio Ceasar Barbosa Ferreira,
                                                 Petitioner

                                             v.

         ATTORNEY GENERAL OF THE UNITED STATES OF AMERICA
                         ________________

                               On Petition for Review of a
                      Decision of the Board of Immigration Appeals
                              (Agency No. A088-349-118)
                         Immigration Judge: Alice Song Hartye
                                    ______________

                    Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                   September 8, 2020
                                   ______________

           Before: CHAGARES, HARDIMAN, and MATEY, Circuit Judges

                           (Opinion filed: September 10, 2020)
                                     ____________

                                        OPINION *
                                      ____________




*
  This disposition is not an opinion of the full Court and, pursuant to I.O.P. 5.7, does not
constitute binding precedent.
CHAGARES, Circuit Judge.

       Julio Ceasar Ferreira petitions for review of an order of the Board of Immigration

Appeals (“BIA”) affirming an Immigration Judge’s (“IJ”) decision to deny his

applications for withholding of removal and protection under the Convention Against

Torture (“CAT”). For the following reasons, we will deny the petition for review.

                                              I.

       We write only for the parties, so our summary of the facts is brief. Ferreira is a

native and citizen of Brazil. He first entered the United States unlawfully in 2007, and

the Department of Homeland Security (“DHS”) ordered him removed that same year.

Later that year, Ferreira illegally reentered the United States, and DHS reinstated the

removal order. After Ferreira’s case was referred to the IJ for withholding-only

proceedings, Ferreira filed applications for withholding of removal and CAT protection.

In support of his applications, Ferreira testified that in Brazil, his mother’s partner

harmed him on multiple occasions, and that his mother institutionalized him at a mental

health clinic twice, even though he did not, in fact, have mental health issues. He also

testified that he served as a juror in homicide and drug cases, and that a former neighbor,

who was a drug dealer, threatened and harmed him on the belief that he was talking to the

police to help convict drug dealers. Ferreira explained that because of these previous

incidents with his mother’s partner, his mother, and his former neighbor, he fears

returning to Brazil.




                                               2
       The IJ denied Ferreira’s applications for withholding of removal and CAT

protection, and the BIA affirmed the IJ’s decision on October 28, 2019. Ferreira timely

petitioned this Court for review.

                                            II.

       We have jurisdiction under 8 U.S.C. § 1252(a)(1) to review the BIA’s order, and

the BIA had jurisdiction under 8 C.F.R. § 1003.1(b)(3) to review the IJ’s decision.

Generally, we consider only the BIA’s reasoning, but because the BIA invoked aspects of

the IJ’s analysis and factual findings, we review both the BIA’s and the IJ’s decisions.

Green v. Att’y Gen., 694 F.3d 503, 506 (3d Cir. 2012).

       We must uphold factual determinations as to withholding of removal and CAT

protection if they are supported by substantial evidence from the record considered as a

whole. Tarrawally v. Ashcroft, 338 F.3d 180, 184 (3d Cir. 2003). Under the substantial

evidence standard, “we will reverse based on a factual error only if any reasonable fact-

finder would be compelled to conclude otherwise.” Huang v. Att’y Gen., 620 F.3d 372,

379 (3d Cir. 2010) (quotation marks omitted). We review any legal conclusions de novo,

but we give deference to the BIA’s “interpretation of statutes and regulations within its

enforcement jurisdiction.” Id.

                                            III.

       Ferreira contends that the BIA erred in affirming the denial of his applications for

withholding of removal and CAT protection. We consider each argument in turn.

       Ferreira’s withholding of removal claim is premised on his fear that if he returned

to Brazil, he would be persecuted on account of his membership in one of four social


                                             3
groups: (1) his family, (2) people who report drug traffickers to police, (3) jurors on gang

cases, and (4) people with mental health issues who can be institutionalized against their

will. For an applicant to “establish eligibility for withholding of removal based on

membership in a particular social group,” the applicant must demonstrate his membership

in the group and show that the group is “cognizable . . . within the meaning of” 8 U.S.C.

§ 1231(b)(3)(A). Gonzalez-Posadas v. Att’y Gen., 781 F.3d 677, 684 (3d Cir. 2015)

(quotation marks omitted). A social group is not cognizable unless the group is

“composed of members who share a common, immutable characteristic,” “defined with

particularity,” and “socially distinct within the society in question.” Radiowala v. Att’y

Gen., 930 F.3d 577, 583 (3d Cir. 2019).

       The BIA reasoned that none of Ferreira’s four proposed social groups establish his

eligibility for withholding of removal, and we discern no basis to reverse. For Ferreira’s

first three proposed social groups, substantial evidence supports the BIA’s determination

that Ferreira did not show that Brazilian society perceives those groups as socially

distinct. See S.E.R.L. v. Att’y Gen., 894 F.3d 535, 556–57 (3d Cir. 2018). Ferreira “fails

to direct us to anything in the record that the IJ or BIA has ignored and that would

compel” the contrary conclusion. Id. at 556. For Ferreira’s fourth proposed social group

of people with mental health issues, substantial evidence supports the BIA’s finding that

Ferreira did not demonstrate his membership in that group. Indeed, Ferreira concedes

that he does not have mental health issues, so he cannot be a member of that group.

Because Ferreira failed to establish his membership in a cognizable social group, we will

deny Ferreira’s petition as to withholding of removal.


                                             4
       Ferreira next argues that the BIA erred in affirming the denial of CAT protection.

According to Ferreira, if he returns to Brazil, he is likely to be tortured by his mother, his

mother’s partner, or his former neighbor. We are not persuaded. An applicant seeking

CAT protection must prove that “there is a greater likelihood than not that he will be

tortured in the country to which he will be removed,” and the BIA concluded that Ferreira

failed to make that showing. Luziga v. Att’y Gen., 937 F.3d 244, 254 (3d Cir. 2019).

The record does not compel the contrary conclusion. In fact, the record supports the IJ’s

finding that Ferreira is able to avoid the alleged torture that he fears by residing in

another part of Brazil, away from his mother, his mother’s partner, and his former

neighbor. We therefore will deny Ferreira’s petition as it relates to CAT protection. 1

                                             IV.

       For the foregoing reasons, we will deny Ferreira’s petition for review.




1
       We have carefully considered Ferreira’s other arguments in support of his petition.
None of those arguments convince us that the BIA erred in affirming the denial of his
applications for withholding of removal and CAT protection.

                                               5